Exhibit 10.1

 

SEVENTH AMENDMENT TO

AMENDED AND RESTATED SENIOR SECURED REVOLVING CREDIT AGREEMENT

 

This SEVENTH AMENDMENT TO AMENDED AND RESTATED SENIOR SECURED REVOLVING CREDIT
AGREEMENT (this “Amendment”) is dated as of February 15, 2019, to be effective
as of the Amendment Effective Date (defined below) and is entered into by and
between HALCÓN RESOURCES CORPORATION, as “Borrower”, each of the undersigned
Guarantors (together with the Borrower, the “Obligors”), each of the undersigned
Lenders party to the Credit Agreement, and JPMORGAN CHASE BANK, N.A., as
Administrative Agent.

 

RECITALS

 

Reference is made to the Amended and Restated Senior Secured Revolving Credit
Agreement dated as of September 7, 2017, among the Borrower, a corporation duly
formed and existing under the laws of the State of Delaware, each of the Lenders
and other parties from time to time party thereto and JPMorgan Chase Bank, N.A.,
as Administrative Agent for the Lenders, as amended by the First Amendment dated
as of November 1, 2017, the Second Amendment dated as of February 2, 2018, the
Third Amendment dated as of May 2, 2018, the Fourth Amendment dated as of
July 12, 2018, the Fifth Amendment dated as of November 7, 2018  and the Sixth
Amendment dated as of November 16, 2018 (such agreement, as further amended,
supplemented, restated or otherwise modified prior to the Amendment Effective
Date (as defined below), the “Credit Agreement”; and the Credit Agreement as
amended by this Amendment and as may be further amended, supplemented, restated
or otherwise modified from time to time, the “Amended Credit Agreement”). 
Unless otherwise stated in this Amendment, any reference to a “Section” shall be
deemed a reference to the applicable Section of the Credit Agreement and
capitalized terms used but not defined herein shall have the meanings given to
such terms in the Amended Credit Agreement.

 

WHEREAS, the Borrower has requested and the Administrative Agent and the Lenders
party hereto have agreed to enter into this Amendment, and modify certain
provisions of the Credit Agreement, all as set forth herein.

 

NOW, THEREFORE, to induce the Administrative Agent and the Lenders to enter into
this Amendment and in consideration of the premises and the mutual covenants
herein contained, for good and valuable consideration the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

 

ARTICLE I
AMENDMENTS TO CREDIT AGREEMENT

 

Section 1.01                 Amendment to Section 1.02.  The definition of
EBITDA is hereby amended to read:

 

“EBITDA” means, for any period, an amount determined for the Borrower and its
Consolidated Restricted Subsidiaries equal to the sum of Consolidated Net Income
for such period plus the following expenses or charges

 

1

--------------------------------------------------------------------------------



 

to the extent deducted from Consolidated Net Income in such period: (a) interest
expense, (b) income taxes, (c) depreciation, (d) depletion, (e) amortization,
(f) all other non-cash charges and (g) the amount of non-recurring expenses and
charges in an amount not to exceed ten percent (10%) of EBITDA (prior to giving
effect to such addbacks) for such period in the aggregate during such time,
minus all non-cash income (including cancellation of indebtedness income) to the
extent included in Consolidated Net Income; provided, that for purposes of
determining EBITDA:

 

(i)                                     for the fiscal quarter ending March 31,
2019, EBITDA shall be equal to EBITDA for the three month period then ending
multiplied by 4,

 

(ii)                                  for the fiscal quarter ending June 30,
2019, EBITDA shall be equal to EBITDA for the six month period then ending
multiplied by 2,

 

(iii)                               for the fiscal quarter ending September 30,
2019, EBITDA shall be equal to EBITDA for the nine month period then ending
multiplied by 4/3, and

 

(iv)                              for each fiscal quarter thereafter, EBITDA
shall be equal to EBITDA for the twelve month period then ending.

 

Section 1.02     Amendment to Mortgage and Title Threshold.  Section 8.13(a),
(b) and (c), Section 8.14(a) and Section 5 of Exhibit I are each amended by
removing the words “eighty-five percent (85%)” as they appear in each such
section and replacing it with the words “ninety-five percent (95%)”.

 

Section 1.03     Amendment to Section 9.01(a).  Section 9.01(a) is hereby
amended by deleting such Section in its entirety and replacing it with the
following:

 

(a)                                 Total Net Indebtedness Leverage Ratio.  The
Borrower will not permit its ratio of Consolidated Total Net Debt as of the last
day each fiscal quarter set forth below to EBITDA as of such day to be greater
than the ratio set forth opposite such date:

 

Fiscal Quarter

 

Ratio

March 31, 2019

 

5.00: 1.00

June 30, 2019

 

4.75: 1.00

September 30, 2019

 

4.50: 1.00

December 31, 2019

 

4.25: 1.00

Thereafter

 

4.00: 1.00

 

2

--------------------------------------------------------------------------------



 

ARTICLE II
CONDITIONS PRECEDENT

 

This Amendment shall become effective on the date (the “Amendment Effective
Date”) when each of the following conditions are satisfied (or waived in
accordance with Section 12.02):

 

Section 2.01     Amendment.  The Administrative Agent shall have received a
counterpart of this Amendment signed by the Borrower and the Majority Lenders.

 

Section 2.02     Fees.  The Administrative Agent and the Lenders shall have
received all fees and other amounts due and payable on or prior to the Amendment
Effective Date, including, to the extent invoiced, reimbursement or payment in
full of all out of pocket expenses required to be reimbursed or paid by the
Borrower under the Credit Agreement.

 

Section 2.03     Additional Mortgage and Title Information.  The Administrative
Agent shall have received (a) additional Security Instruments as the
Administrative Agent shall reasonably require to establish that it shall have a
first priority Lien on at least 95% of the PV-9 of the Borrowing Base Properties
and (b) such title information as the Administrative Agent may reasonably
require, reasonably satisfactory to the Administrative Agent, setting forth the
status of title to at least 95% of the PV-9 of the Borrowing Base Properties.

 

Section 2.04     No Default; No Material Adverse Effect.  At the time of and
immediately after giving effect to this Amendment, (a) no Default or Event of
Default shall have occurred and be continuing and (b) no event or events shall
have occurred which individually or in the aggregate could reasonably be
expected to have a Material Adverse Effect.

 

The Administrative Agent is hereby authorized and directed to declare this
Amendment to be effective when it has received documents confirming or
certifying, to the satisfaction of the Administrative Agent, compliance with the
conditions set forth in this Article II or the waiver of such conditions as
permitted in Section 12.02.  Such declaration shall be final, conclusive and
binding upon all parties to the Credit Agreement and the Amended Credit
Agreement for all purposes.

 

ARTICLE III
MISCELLANEOUS

 

Section 3.01     Confirmation.  Except as expressly amended by this Amendment,
the provisions of the Credit Agreement shall remain in full force and effect
following the effectiveness of this Amendment.

 

Section 3.02     Ratification and Affirmation; Representations and Warranties. 
Each Obligor hereby (a) acknowledges the terms of this Amendment; (b) ratifies
and affirms its obligations (including, without limitation, each Guarantor’s
guarantees) under, and acknowledges, renews and extends its continued liability
under, each Loan Document to which it is a party and agrees that each Loan
Document to which it is a party remains in full force and

 

3

--------------------------------------------------------------------------------



 

effect, except as expressly amended hereby, (c) ratifies and affirms its pledges
and grants of security interests and Liens under each of the Loan Documents to
which it is party and agrees that, notwithstanding the effectiveness of this
Amendment and the transactions contemplated hereby, such pledges and grants of
security interests and Liens shall remain in full force and effect and
(d) represents and warrants to the Lenders that on and as of the date hereof,
and immediately after giving effect to the terms of this Amendment: (i) all of
the representations and warranties contained in each Loan Document to which it
is a party are true and correct in all material respects (except those which
have a materiality qualifier, which shall be true and correct as so qualified),
except to the extent any such representations and warranties are expressly
limited to an earlier date, in which case, such representations and warranties
shall continue to be true and correct as of such specified earlier date; (ii) no
Default or Event of Default has occurred and is continuing and (iii) no event or
events have occurred which individually or in the aggregate could reasonably be
expected to have a Material Adverse Effect.

 

Section 3.03     Loan Document.  This Amendment is a Loan Document.

 

Section 3.04     Counterparts.  This Amendment may be executed by one or more of
the parties hereto in any number of separate counterparts, and all of such
counterparts taken together shall be deemed to constitute one and the same
instrument.  Delivery of this Amendment by facsimile or electronic transmission
in portable document format (.pdf) shall be effective as delivery of a manually
executed counterpart hereof.

 

Section 3.05     NO ORAL AGREEMENT.  THIS AMENDMENT, THE AMENDED CREDIT
AGREEMENT AND THE OTHER LOAN DOCUMENTS EXECUTED IN CONNECTION HEREWITH AND
THEREWITH REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR UNWRITTEN ORAL AGREEMENTS
OF THE PARTIES.  THERE ARE NO ORAL AGREEMENTS BETWEEN THE PARTIES.

 

Section 3.06     GOVERNING LAW.  THIS AMENDMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

 

Section 3.07     Severability.  Any provision of this Amendment which is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

 

Section 3.08     Successors and Assigns.  This Amendment shall be binding upon
and inure to the benefit of the parties hereto and their respective successors
and assigns.

 

Section 3.09     No Waiver.  Neither the execution by the Administrative Agent
or the Majority Lenders of this Amendment, nor any other act or omission by the
Administrative Agent or the Lenders or their respective officers in connection
herewith, shall be deemed a waiver by the Administrative Agent or the Lenders of
any defaults which may exist under the Credit Agreement or which may occur in
the future under the Amended Credit Agreement and/or the

 

4

--------------------------------------------------------------------------------



 

other Loan Documents (collectively, “Violations”).  Similarly, nothing contained
in this Amendment shall directly or indirectly in any way whatsoever either:
(i) impair, prejudice or otherwise adversely affect the Administrative Agent’s
or any Lender’s right at any time to exercise any right, privilege or remedy in
connection with the Loan Documents with respect to any Violations, (ii) amend or
alter any provision of the Credit Agreement, the other Loan Documents, or any
other contract or instrument, except as expressly set forth herein, or
(iii) constitute any course of dealing or other basis for altering any
obligation of the Borrower or any right, privilege or remedy of the
Administrative Agent or the Lenders under the Amended Credit Agreement, the
other Loan Documents, or any other contract or instrument.  Nothing in this
Amendment shall be construed to be a waiver by the Administrative Agent or the
Lenders of any Violations.

 

[Counterpart signature pages follow.]

 

5

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, each of the undersigned has caused its duly authorized
officer to execute and deliver this Amendment as of the date first written
above.

 

BORROWER:

HALCÓN RESOURCES CORPORATION

 

 

 

 

By:

/s/ Mark J. Mize

 

 

Name:

Mark J. Mize

 

 

Title:

Executive Vice President, Chief Financial
Officer and Treasurer

 

Signature Page to Seventh Amendment to Amended and Restated Senior Secured
Revolving Credit Agreement
Halcón Resources Corporation

 

--------------------------------------------------------------------------------



 

GUARANTORS:

HALCÓN HOLDINGS, INC.

 

HALCÓN RESOURCES OPERATING, INC.

 

HALCÓN ENERGY PROPERTIES, INC.

 

HALCÓN OPERATING CO., INC.

 

HALCÓN FIELD SERVICES, LLC

 

HALCÓN PERMIAN, LLC

 

 

 

 

By:

/s/ Mark J. Mize

 

Name:

Mark J. Mize

 

Title:

Executive Vice President,

 

 

Chief Financial Officer and Treasurer

 

Signature Page to Seventh Amendment to Amended and Restated Senior Secured
Revolving Credit Agreement
Halcón Resources Corporation

 

--------------------------------------------------------------------------------



 

 

JPMORGAN CHASE BANK, N.A.,
as Administrative Agent and a Lender

 

 

 

 

By:

/s/ Darren Vanek

 

 

Name:

Darren Vanek

 

 

Title:

Authorized Officer

 

Signature Page to Seventh Amendment to Amended and Restated Senior Secured
Revolving Credit Agreement
Halcón Resources Corporation

 

--------------------------------------------------------------------------------



 

 

BMO HARRIS BANK N.A.
as a Lender

 

 

 

 

By:

/s/ James V. Ducote

 

 

Name:

James V. Ducote

 

 

Title:

Managing Director

 

Signature Page to Seventh Amendment to Amended and Restated Senior Secured
Revolving Credit Agreement
Halcón Resources Corporation

 

--------------------------------------------------------------------------------



 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION
as a Lender

 

 

 

 

By:

/s/ Russell Otts

 

 

Name:

Russell Otts

 

 

Title:

Director

 

Signature Page to Seventh Amendment to Amended and Restated Senior Secured
Revolving Credit Agreement
Halcón Resources Corporation

 

--------------------------------------------------------------------------------



 

 

NATIXIS, NEW YORK BRANCH,
as a Lender

 

 

 

 

By:

/s/ Vikram Nath

 

 

Name:

Vikram Nath

 

 

Title:

Director

 

 

 

 

By:

/s/ Arnaud Roberdet

 

 

Name:

Arnaud Roberdet

 

 

Title:

Vice President

 

Signature Page to Seventh Amendment to Amended and Restated Senior Secured
Revolving Credit Agreement
Halcón Resources Corporation

 

--------------------------------------------------------------------------------



 

 

ROYAL BANK OF CANADA,
as a Lender

 

 

 

 

By:

/s/ Jay T. Sartain

 

 

Name:

Jay T. Sartain

 

 

Title:

Authorized Signatory

 

Signature Page to Seventh Amendment to Amended and Restated Senior Secured
Revolving Credit Agreement
Halcón Resources Corporation

 

--------------------------------------------------------------------------------



 

 

GOLDMAN SACHS LENDING PARTNERS LLC,
as a Lender

 

 

 

 

By:

/s/ Jamie Minieri

 

 

Name:

Jamie Minieri

 

 

Title:

Authorized Signatory

 

Signature Page to Seventh Amendment to Amended and Restated Senior Secured
Revolving Credit Agreement
Halcón Resources Corporation

 

--------------------------------------------------------------------------------